t c summary opinion united_states tax_court danita j leonard petitioner v commissioner of internal revenue respondent docket no 12719-07s filed date danita j leonard pro_se veena luthra for respondent dawson judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for after a concession by respondent the issues for decision are whether petitioner is entitled to the following dependency_exemption deductions for a friend belinda pearson and ms pearsons’ two minor grandchildren a p and j p a child_care_credit for j p a child_tax_credit and an additional_child_tax_credit for a p and j p an earned_income_credit and an education credit background some of the facts have been stipulated the stipulation and accompanying exhibits are incorporated herein by this reference petitioner resided in virginia when the petition was filed in petitioner was unmarried she was employed as a correctional officer on her federal_income_tax return for which was prepared by h_r block eastern enterprises i petitioner filed as a head_of_household reported adjusted_gross_income of dollar_figure and claimed dependency_exemption deductions of dollar_figure respondent concedes that petitioner is entitled to head_of_household filing_status thus resulting in an increase in petitioner’s standard_deduction to dollar_figure from dollar_figure the court uses initials when referring to minor children see rule a each for belinda pearson ms pearson and for a p and j p who were listed as petitioner’s foster children a child_care_credit of dollar_figure for j p a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure an earned_income_credit of dollar_figure and an education credit of dollar_figure ms pearson is petitioner’s friend a p and j p who were and years of age in are the children of sheniqua lee pearson and jason p pearson a p and j p are ms pearson’s grandchildren a p and j p are not petitioner’s foster children on date the juvenile and domestic relations district_court of williamsburg granted temporary legal and physical custody of a p and j p to ms pearson which continued until date when a final order was entered giving legal and physical custody of the grandchildren to her without any visitation rights by their parents during the entire year ms pearson a p and j p lived in petitioner’s rented apartment the rent was dollar_figure per month ms pearson who is disabled has lived in petitioner’s household for about years in her only source_of_income was social_security disability benefits of dollar_figure which was used in part to support herself and a p and j p j p attended child care at la petite academy in at a total cost of dollar_figure most payments for his care were made by check by petitioner but some were made by ms pearson petitioner and ms pearson pooled their financial resources in to provide support for themselves and the two children a p and j p petitioner had adjusted_gross_income of dollar_figure and ms pearson had dollar_figure from social_security disability benefits for a total of dollar_figure divided equally the total support for each occupant of the household was dollar_figure neither petitioner nor ms pearson had any other sources of income to support themselves and the children they received no support from any federal state or social service agencies petitioner and ms pearson received no food stamps or rent subsidies the father and mother of a p and j p provided nothing for the children’s support the arrangement for supporting members of the household was that petitioner would pay the apartment rent and ms pearson would pay other expenses until her social_security_benefits were consumed and then petitioner’s salary would be used to pay for all other expenses thus out of the total funds dollar_figure available for the support of all household members ms pearson provided percent and petitioner provided percent therefore petitioner provided more than percent for the support of ms pearson a p and j p in ms pearson was not required to file a federal_income_tax return for and did not file one petitioner’s employer virginia peninsula regional jail required her to take a college course once every years in order to maintain her position as a corporal she complied with the job requirement by taking a college course in at a cost of dollar_figure she claimed a lifetime_learning_credit of dollar_figure on form_8863 education credits hope_and_lifetime_learning_credits on her income_tax return in the notice_of_deficiency respondent determined petitioner’s filing_status to be single rather than head_of_household and reduced the standard_deduction by dollar_figure and respondent disallowed the claimed dependency_exemption deductions for ms pearson a p and j p the child_care_credit for j p the child_tax_credit and additional_child_tax_credit the earned_income_credit and the education credit discussion petitioner has the burden of proving that she is entitled to the claimed dependency_exemption deductions and other tax benefits at issue in this case see rule a petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her liability for tax dependency_exemption deductions a taxpayer is entitled to claim a dependency_exemption only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and the term child includes a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or court order sec_152 neither a p nor j p is a qualifying_child because neither is related to petitioner and neither is her adopted or foster_child thus to be petitioner’s dependents they must be qualifying relatives likewise ms pearson must be a qualifying_relative to qualify as petitioner’s dependent an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 a - g lists eight types of qualifying relationships seven of which involve various familial relationships that do not cover petitioner’s claimed dependents the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a taxpayer maintains a household when he or she furnishes more than one-half of the expenses for the household see sec_2 revrul_64_41 c b part respondent has conceded that petitioner qualifies for head_of_household status and thereby has effectively conceded that petitioner maintained the household for clearly ms pearson a p and j p occupied the household for all of and petitioner furnished more than one-half of the expenses for the household accordingly each of them satisfies the qualifying relationship_test pursuant to sec_152 in addition we conclude on this record that petitioner provided over one-half of the support for ms pearson a p and j p for furthermore as members of the household ms pearson a p and j p are considered to have received equal parts of petitioner’s contributions as their support see 46_tc_446 affd per curiam 378_f2d_32 5th cir just to make ends meet and provide for the financial survival of their household petitioner paid most of their personal living_expenses respondent does not contend and the record does not show that the gross_income_test is disputed however respondent points out that it is likely that the children petitioner claimed as her dependents are the qualifying children of ms pearson and therefore are not petitioner’s qualifying relatives under sec_152 we disagree sec_152 defines a qualifying_relative for whom the taxpayer may claim a dependency_exemption deduction under sec_151 sec_152 provides that an individual is not a qualifying_relative of the taxpayer if the individual is a qualifying_child of any other taxpayer we conclude as the commissioner has recently done in notice_2008_5 2008_2_irb_256 that a taxpayer otherwise eligible to claim a dependency_exemption deduction for an unrelated child is not prohibited by sec_152 from claiming the deduction if the child’s parent or other person with respect to whom the child is defined as a qualifying_child is not required by sec_6012 to file an income_tax return and does not file an income_tax return or files an income_tax return solely to obtain a refund of withheld income taxes ms pearson who as the grandmother of a p and j p could have claimed them as her qualifying children was not required to file and did not file an income_tax return for see sec_6012 one-half of her social_security disability benefits of dollar_figure for that year was less than the base_amount provided by sec_86 so none of her benefits were includable in gross_income pursuant to sec_86 thus petitioner not ms pearson was eligible to claim and was entitled to the dependency_exemption deductions for a p and j p for child_care_credit sec_21 and b generally provides for a child_care_credit with respect to employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses to care for a qualifying_individual with exceptions not relevant here a qualifying_individual is generally defined as an individual who is either a qualifying_child of the taxpayer within the meaning of sec_152 who has not turned or a dependent of the taxpayer who is physically or mentally incapable of caring for himself or herself and shares the same place of abode with the taxpayer for more than one-half of the taxable_year sec_21 we note that respondent does not contend that a p and j p were the qualifying children of their parents who abandoned them and provided nothing for their support as previously discussed j p was not a qualifying_child of petitioner within the meaning of sec_152 but only a qualifying_relative under sec_152 moreover petitioner does not allege and the record does not indicate that either child is physically or mentally incapable of caring for herself or himself although petitioner did pay most of the employment-related_expenses for the care of j p at la petite academy which enabled her to be employed the claimed credit must be disallowed because he was not her qualifying_child under the law accordingly respondent’s determination on this issue is sustained child_tax_credit and additional_child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer a qualifying_child means an individual who meets the requirements of sec_152 and who has not attained the age of sec_24 sec_152 provides in pertinent part in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins relationship --for purposes of paragraph a an individual bears a relationship to the taxpayer described in this paragraph if such individual is-- a a child of the taxpayer or a descendant of such a child or b a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative neither a p nor j p satisfies the sec_152 relationship_test accordingly they do not fit within the meaning of qualifying_child as defined by sec_24 therefore petitioner is not entitled to a child_tax_credit for either a p or j p for petitioner claimed an additional_child_tax_credit on the basis of a p and j p as qualifying children for taxable_year subject_to limitations on the basis of adjusted_gross_income a taxpayer is allowed for the year a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 a portion of the child_tax_credit may be refundable as an additional_child_tax_credit if the taxpayer has an unused child_tax_credit sec_24 therefore since there is no unused child_tax_credit petitioner is also not entitled to an additional_child_tax_credit for because a p and j p are not her qualifying children earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the amount of the taxpayer’s earned_income whether the taxpayer has no children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a child the taxpayer must establish that the child is a qualifying_child of the taxpayer as defined in sec_152 sec_32 neither a p nor j p is a qualifying_child under sec_152 as previously discussed although petitioner is not eligible to claim an earned_income_credit under sec_32 for one or more qualifying children she may be an eligible_individual under sec_32 for a taxpayer is eligible under this subsection only if his or her adjusted_gross_income was less than dollar_figure revproc_2004_71 sec_3 2004_2_cb_970 petitioner’s adjusted_gross_income for was dollar_figure therefore she is not eligible for an earned_income_credit for education credit sec_25a provides in part sec_25a lifetime_learning_credit -- per taxpayer credit --the lifetime_learning_credit for any taxpayer for any taxable_year is an amount equal to percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished during any academic period beginning in such taxable_year as does not exceed dollar_figure dollar_figure in the case of taxable years beginning before date special rules for determining expenses -- b expenses eligible for lifetime_learning_credit --for purposes of paragraph qualified_tuition_and_related_expenses shall include expenses described in subsection f with respect to any course of instruction at an eligible_educational_institution to acquire or improve job skills of the individual sec_25a provides in part sec_25a definitions --for purposes of this section-- qualified_tuition_and_related_expenses -- a in general --the term qualified_tuition_and_related_expenses means tuition and fees required for the enrollment or attendance of-- i the taxpayer ii the taxpayer’s spouse or iii any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 at an eligible_educational_institution for courses of instruction of such individual at such institution eligible_educational_institution --the term eligible education institution means an institution-- a which is described in sec_481 of the higher education act of u s c as in effect on the date of the enactment of this section and b which is eligible to participate in a program under title iv of such act in order to improve her job skills and maintain her position as a corporal with the virginia peninsula regional jail petitioner took a college course at a qualified educational_institution in and paid the tuition expense of dollar_figure as an eligible_student she had adjusted_gross_income of less than dollar_figure for that year and claimed an exemption for herself she also reported a tax of dollar_figure on line of her form 1040a u s individual_income_tax_return she claimed a dollar_figure education credit on her return using the lifetime_learning_credit respondent disallowed the credit in the notice_of_deficiency on the ground that one or more dependent exemptions claimed on your return have been disallowed this obviously was referring to the dependency_exemption deductions claimed for the children a p and j p that was incorrect petitioner claimed the credit for the college course she had taken we conclude on these facts that petitioner has met the requirements for the lifetime_learning_credit see sec_1 25a- c example income_tax regs therefore respondent’s determination on this issue is not sustained to reflect our disposition of the disputed issues and respondent’s concession decision will be entered under rule
